Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Oren on 2/10/2022.

Existing claims is replaced as follows: 

    PNG
    media_image1.png
    669
    646
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    755
    651
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    816
    652
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    843
    649
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    860
    660
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    834
    662
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    548
    656
    media_image7.png
    Greyscale


Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a lighting device comprising: a substrate; N light sources disposed on the substrate at predetermined intervals, wherein the N is a natural number of 3 or more; a phosphor layer disposed on the resin layer, wherein the phosphor layer includes a first region overlapped with some of the N light sources in a direction perpendicular to the substrate and including a flat region, and a second region extending from a side surface of the first region toward the substrate and including a curved surface, wherein the second region includes a first point horizontally in contact with the substrate from a center of a first light source closest to the side surface of the resin layer, a second point on the curved surface, and a third point where a straight line perpendicular to the substrate passes the center of the first light source, and wherein a second distance from the center of the first light source to the second point is greater than a first distance from the center of the first light source to the first point, and is smaller than a third distance from the center of the first light source to the third point are not disclosed.
The closest prior art are Ahn et al (WO2013/024911A1) and Ishii et al. (WO2009/144922A1). While Anh discloses a lighting device (Fig. 2) comprising a resin layer (110 transparent resin layer); and a phosphor layer (120 color conversion layer) and Ishii discloses a lighting device (Fig. 1) comprising a resin layer (30 transparent resin layer); and a phosphor layer (40 phosphor layer). Neither Ahn nor Ishii disclose or suggest in summary a lighting device comprising: a substrate; N light sources disposed on the substrate at predetermined intervals, wherein the N is a natural number of 3 or more; a phosphor layer disposed on the resin layer, wherein the phosphor layer includes a first region overlapped with some of the N light sources in a direction perpendicular to the substrate and including a flat region, and a second region extending from a side surface of the first region toward the substrate and including a curved surface, wherein the second region includes a first point horizontally in contact with the substrate from a center of a first light source closest to the side surface of the resin layer, a second point on the curved surface, and a third point where a straight line perpendicular to the substrate passes the center of the first light source, and wherein a second distance from the center of a first light source to the second point is greater than a first distance from the center of the first light source to the first point, and is smaller than a third distance from the center of the first light source to the third point.
Claim 10 is allowable because limitations a lighting device comprising: a substrate; N light sources disposed on the substrate at predetermined intervals, wherein the N is a natural number of 3 or more; a phosphor layer disposed on the resin layer, wherein the phosphor layer includes a flat region overlapped with some of the N light sources in a direction perpendicular to the substrate and a curved region adjacent to the flat region, wherein the phosphor layer includes a seventh point where the phosphor layer and the substrate contact each other, and a fourth point where the curved region and the flat region of the phosphor layer contact each other, wherein the substrate includes a fifth point of the substrate that is a shortest distance from an upper surface of the substrate to the fourth point, and wherein the fifth point of the substrate is disposed m a region that is greater than a distance from a seventh point to a first light source closest to the seventh point and less than or equal to a radius of curvature of the curved region are not disclosed.
The closest prior art are Ahn et al (WO2013/024911A1) and Ishii et al. (WO2009/144922A1). While Anh discloses a lighting device (Fig. 2) comprising a resin layer (110 transparent resin layer); and a phosphor layer (120 color conversion layer) and Ishii discloses a lighting device (Fig. 1) comprising a resin layer (30 transparent resin layer); and a phosphor layer (40 phosphor layer). Neither Ahn nor Ishii disclose or a lighting device comprising: a substrate; N light sources disposed on the substrate at predetermined intervals, wherein the N is a natural number of 3 or more; a phosphor layer disposed on the resin layer, wherein the phosphor layer includes a flat region overlapped with some of the N light sources in a direction perpendicular to the substrate and a curved region adjacent to the flat region, wherein the phosphor layer includes a seventh point where the phosphor layer and the substrate contact each other, and a fourth point where the curved region and the flat region of the phosphor layer contact each other, wherein the substrate includes a fifth point of the substrate that is a shortest distance from an upper surface of the substrate to the fourth point, and wherein the fifth point of the substrate is disposed m a region that is greater than a distance from a seventh point to the first light source closest to the seventh point and less than or equal to a radius of curvature of the curved region.
Claim 13 is allowable because limitations a lighting device comprising: wherein the resin layer includes a first side surface, a second side surface, and an edge region in contact with the first side surface and the second side surface, wherein the resin layer includes an eighth point where the first side surface and the edge region are in contact with an upper surface of the substrate, a ninth point where the second side surface and the edge region are in contact with the upper surface of the substrate, and a tenth point that is an outer surface of the edge region, and wherein a distance from a center of a first light source closest to the edge region of the resin layer to the tenth point on the outer surface of the edge region is the same as a distance from the center of the first light source to the eighth point and the ninth point, wherein the outer surface of the edge region includes an eleventh point that is the shortest distance in a direction perpendicular to the substrate from the center of the first light source, and wherein a linear distance from the center of the first light source to the eleventh point is greater than a distance from the center of the first light source to the tenth point are not disclosed.
The closest prior art are Ahn et al (WO2013/024911A1) and Ishii et al. (WO2009/144922A1). While Anh discloses a lighting device (Fig. 2) comprising a resin layer (110 transparent resin layer); and a phosphor layer (120 color conversion layer) and Ishii discloses a lighting device (Fig. 1) comprising a resin layer (30 transparent resin layer); and a phosphor layer (40 phosphor layer). Neither Ahn nor Ishii disclose or suggest in summary a lighting device comprising: wherein the resin layer includes a first side surface, a second side surface, and an edge region in contact with the first side surface and the second side surface, wherein the resin layer includes an eighth point where the first side surface and the edge region are in contact with an upper surface of the substrate, a ninth point where the second side surface and the edge region are in contact with the upper surface of the substrate, and a tenth point that is an outer surface of the edge region, and wherein a distance from a center of a first light source closest to the edge region of the resin layer to the tenth point on the outer surface of the edge region is the same as a distance from the center of the first light source to the eighth point and the ninth point, wherein the outer surface of the edge region includes an eleventh point that is the shortest distance in a direction perpendicular to the substrate from the center of the first light source, and wherein a linear distance from the center of the first light source to the eleventh point is greater than a distance from the center of the first light source to the tenth point.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875